DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority to provisional U.S Application No. 62/844,511, filed on May 7, 2019.

Status of the Claims
Claims 1-18 are pending.
Claims 1-18 are rejected.

Claim Objections
Claims 6, 10, and 16-18 are objected to because of the following informalities: In claim 6, the word “degneration" is a misspelling of “degeneration.” The instant claims comprise two claims numbered “10.” The second claim 10 is interpreted as a typographical error wherein said claim was intended to read “claim 14.” For purposes of examination, duplicate claim 10 will be addressed as claim 14. Claim 16 appears to be missing one or more words to fully describe the invention. The part of claim 16 that is confusing reads, “wherein said hydrogel comprises a polymer weight percentage 13% (20 kDa) (MW PEG)…” In claims 17-18, the term “10-20 kDa MW PEG” appear to be in . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. While certain hydrogel composition treatments are enabled for treating certain cartilage diseases, the specification does not reasonably provide enablement for preventing any and all cartilage diseases.
The specification does not reasonably provide enablement for prevention of any and all cartilage diseases in a patient by administration of the hydrogel composition. The skilled artisan cannot envision the prevention of cartilage diseases in all patients, for example, and the instant specification provides no evidence or data to support prevention. Prevention involves "attacking" the underlying cause of the cartilage disease; i.e., disrupting the mechanisms which give rise to it. The skilled artisan is Genentech Inc. v. Novo Nordisk AIS, 108 F.3d at 1366, 42 USPQ2d at 1005 (Fed. Cir.), cert. denied, 118 S. Ct. 397 (1997), ("Tossing out the mere germ of an idea does not constitute an enabling disclosure").
Reasonable guidance with respect to preventing cartilage diseases relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cartilage diseases. This type of data might be derived from widespread genetic analysis, clusters, or family histories. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical disease and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. The instant application does not provide any data suggesting or proving that the claimed composition can prevent cartilage diseases in patients. In the absence of data suggesting that the claimed 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d
1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). These factors include the following:

Scope or breadth of the claims
The claims are broader in scope than the enabling disclosure. The specification
does not provide evidence or data that the instant composition can reasonably prevent
cartilage diseases. As no data is provided, the specification cannot be relied upon to show enablement of the claimed composition for preventing cartilage diseases.

Nature of the invention
The nature of the invention is directed to a composition claimed to be able to prevent and treat cartilage diseases. The term “cartilage diseases” is further narrowed in the claims to joint degeneration and osteoarthritis.

Relative level of skill possessed by one of ordinary skill in the art


State of, or the amount of knowledge in, the prior art
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity relating to the prevention of cartilage diseases is generally considered to be an unpredictable factor. Unpredictability in preventing cartilage diseases generally is established by the following references:

1) Grinstaff et al. (US 2016/0263278) teaches that osteoarthritis, a form of cartilage disease, is caused by a multitude of sources such as age, obesity, traumatic injury and overuse due to sports and occupational stresses [0004, 0007]. While risk factors can be reduced or avoided, cartilage diseases as a whole cannot be prevented since it is impossible to prevent aging and impossible to predict and prevent all future injuries [0007, 0008].

Level or degree of predictability, or a lack thereof, in the art
The art teaches that many different pathways and stimuli contribute to the prevalence of cartilage diseases such as aging (a natural, unavoidable process) and 

Amount of guidance or direction provided by the inventor
The Applicant was required to provide in the specification additional guidance and direction with respect to the use of the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention. However, the Applicant has not provided guidance on how to use their claimed invention to prevent cartilage diseases derived from any and all causes thereof.

Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to all forms of cartilage diseases that will work in this invention. The specification does provide data for the treatment of chondral defects using PEGDM as the hydrogel wherein said hydrogel was implanted into a pig and removed after 4 weeks (pgs 23-25, Examples 2-5). However, no examples are provided showing how the hydrogel can prevent cartilage disease when exposed to stimuli such as aging and injury.

Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
One of ordinary skill in the art would have to conduct a myriad number of experiments comprising picking and choosing different cartilage diseases, administering the claimed invention in all its embodiments, and testing for efficacy. The art teaches that cartilage disease is unpreventable due to it being caused by unpreventable and unpredictable stimuli. Cartilage disease is a complicated disease with many known causes and mechanisms. Therefore, in view of the Wands factors discussed above, to prevent cartilage diseases by using the claimed hydrogel compound a person of skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-4 are rejected because they are indefinite due to a lack of being fully enabled and therefore the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Mansmann et al. (US 6,629,997).
The Applicant claims, in claim 1, a method for treating a chondral defect in a patient in need thereof comprising administering to the patient a therapeutically effective amount of a hydrogel composition within said chondral defect. Claim 5 specifies wherein the chondral defect is due to an injury. Claim 7 specifies wherein said treating comprises infilling said chondral defect with said hydrogel composition. In claim 14, the treatment further comprises integration of a 3D scaffold into the chondral defect.
Mansmann teaches a device for surgical implantation to replace damaged tissue in a joint created from a hydrogel that is reinforced with a three-dimensional flexible fibrous mesh (abstract; col 5, lns 25-30). In one example, after implantation, the .

Claims 1, 5, 7, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by van Donkelaar et al. (US 2019/0231534).
The Applicant claims, in claim 1, a method for treating a chondral defect in a patient in need thereof comprising administering to the patient a therapeutically effective amount of a hydrogel composition within said chondral defect. Claim 5 specifies wherein the chondral defect is due to an injury. Claim 7 specifies wherein said treating comprises infilling said chondral defect with said hydrogel composition. In claim 14, the treatment further comprises integration of a 3D scaffold into the chondral defect.
Van Donkelaar teaches artificial cartilage implants [0001] for the treatment and repair of defective cartilage [0002-0005]. The hydrogel composition is filled into place in the affected joint along with the fibrous spacer to treat a cartilage defect [0064-0066] thus anticipating instant claims 1, 7, and 14. Van Donkelaar does not specify the cause of the chondral (cartilage) defect, it can be at once envisaged that said defect can occur in any common way such as by natural aging and/or an injury thus anticipating instant claim 14. As such, van Donkelaar anticipates instant claims 1, 5, 7, and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 5-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff et al. (US 2016/0263278A1).
The Applicant claims, in claim 1, a method for treating a chondral defect in a patient in need thereof comprising administering to the patient a therapeutically effective amount of a hydrogel composition within said chondral defect. Claim 5 specifies wherein the chondral defect is due to an injury. In claim 6, the Applicant claims wherein said treating reduces the effects of cartilage degeneration. Claim 7 specifies wherein said treating comprises infilling said chondral defect with said hydrogel composition. Claim 10 recites wherein said treating reduces the loss of sulfated glycosaminoglycans surrounding said chondral defect. Claim 11 further specifies wherein said hydrogel is polymerized in situ. Claim 12 specifies wherein said hydrogel comprises polyethylene glycol (PEG). Claim 13 narrows the PEG to polyethylene glycol dimethacrylate (PEGDMA). 
Grinstaff teaches compositions and methods for treating diseased, injured, suboptimal or defective tissue [0003]. Grinstaff teaches wherein the disease treated is osteoarthritis (OA), a non-inflammatory joint disease characterized by degeneration of joint cartilage [0004, 0017]. Grinstaff also teaches that in addition to age, risk factors known to be associated with osteoarthritis include obesity, traumatic injury and overuse in situ [0114, 0119]. The polymer of Grinstaff is administered by injection into a synovial joint of a patient to provide long-lasting relief of pain arising from damaged articular cartilage associated with osteoarthritis [0063, 0144]. The overall tissue is reinforced and supplemented due to the filling of the region of tissue by the hydrogel [0019, 0148]. Grinstaff teaches that a significant hallmark of OA is the loss of glycosaminoglycan (GAG) [0005]. GAGs are defined as being highly charged sulfated and carboxylated polyanionic polysaccharides [0197]. Grinstaff teaches wherein the method creates a novel type of interpenetrating network (IPN), also known as a double network, in which one network is the newly polymerized hydrogel or polymer and the other network is the animal's natural tissue [0014, 0019]. Grinstaff teaches that the tissue-polymer IPN is, among other things, designed to improve mechanical properties of the degenerative state of the tissue in order to recapitulate the healthy state of the tissue [0016]. Grinstaff also teaches that alternatively, the IPN can be formed to change the mechanical properties to any parameter so desired by the practitioner, e.g., a treating medical professional [0016]. Grinstaff teaches that mechanical properties, such as compressive modulus, lubrication, prevention of wear, and duration of time that the tissue is resistant to loading, can all be returned to healthy levels and thereby treat disease [0016]. Grinstaff teaches that the IPN can be used to alter compressive mechanical properties of the tissue, for example, upon treatment of osteoarthritic cartilage, an IPN of the type described can function in a manner mimetic of GAG [0017]. Claims 1, 7-9, and 12-13 of Grinstaff are towards a method of treating a tissue comprising a bioactive agent such as glycosaminoglycans 
Grinstaff does not teach all of the claimed elements in one embodiment.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of polymer hydrogel and glycosaminoglycan, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of polymers such as hydrogel formed from PEGDMA and various bioactive agents such as glycosaminoglycans from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting method comprises administering to a tissue or joint a composition comprising PEGDMA and glycosaminoglycans wherein the hydrogel can be formed in situ and can be used to treat joint degeneration and osteoarthritis. By administering a composition comprising glycosaminoglycans to the affected joint or tissue, the method is, in effect, reducing the loss of sulfated glycosaminoglycans (by way of replacing glycosaminoglycans). Claims 1, 5-7 and 10-13 are accordingly rejected in view of the above prior art.

Claims 1, 5-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over van Donkelaar et al. (US 2019/0231534).
See above for a description of claims 1, 5-7, and 12-13. In claims 8-9, the composition produces swelling pressures of 13 and 310 kPa. In claim 14, the method further comprises integration of a 3D scaffold into the chondral defect.
Van Donkelaar teaches artificial cartilage implants [0001] for the treatment and repair of defective cartilage [0002-0005]. Said implant is comprised of a fixed negative 
Van Donkelaar does not teach the claimed invention in one embodiment.
It would have been prima facie obvious to select ethylene glycol dimethacrylate (which reads on PEGDMA) as the hydrogel of van Donkelaar. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition is a hydrogel comprising PEGDMA used in a method for treating defective cartilage wherein the hydrogel is implanted into the damaged tissue. The cause of the cartilage injury is not specified, therefore an injury caused by aging or injury, which are both common causes of cartilage injury, would have been obvious to treat. By treating the damaged cartilage, the skilled artisan is necessarily reducing the effect of cartilage degeneration because the hydrogel is reducing patient pain and mobility issues. in lieu of objective evidence of unexpected results, the filamentation can be viewed as a variable which achieves the recognized result of modifying the swelling pressure of the hydrogel. The optimum or workable range of filaments can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of filaments, and accordingly swelling pressure, as nonobvious. Claims 1, 5-9, and 12-14 are accordingly rejected as obvious over the prior art.

Claims 1, 5-9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over van Donkelaar et al. (US 2019/0231534) in view of Lin et al. (Biomaterials. 2011 December ; 32(36): 9685-9695).
See above for a description of claims 1, 5-9, and 12-14. In claim 15, the hydrogel is created by photopolymerization of thiols and enes. Claim 16 requires the hydrogel comprise a polymer in 13% with a molecular weight of 20 kDa and a thiol:ene ratio of 0.95. Claim 17 requires the hydrogel comprise a polymer in 5-10% with a molecular weight of 10-20 kDa and a thiol:ene ratio of 0.30-0.95. Claim 18 requires the hydrogel 
Van Donkelaar, as applied supra, is herein applied in its entirety for its teachings of artificial cartilage implants comprising PEGDMA for the treatment and repair of defective cartilage.
Van Donkelaar does not teach the PEGDMA being formed by photopolymerization of thiols and enes. Van Donkelaar does not teach the molecular weight and thiol-ene ratio.
Lin teaches that PEGDA formed by thiol-ene photo-click chemistry has superior properties of cytocompatibility, improved hydrogel physical properties, and high gelation efficiency (abstract; pg 10, ¶4). Lin teaches a ratio of thiol moiety to ene moiety of 1:1 or 1.0 (pg 21, Scheme 1). The PEG4NB peptide has a molecular weight of 20 kDa and comprises from 4-6% of the composition (pg 22, Table 1). When using 10 kDa PEGDA, the weight concentrations are from 8-12% (pg 22, Table 1).
It would have been prima facie obvious to prepare the hydrogels of van Donkelaar for the treatment of cartilage defects by following the thiol-ene method of Lin, which provides that said method results in hydrogels of PEG and diacrylate or dimethacrylate (pg 8, ¶4) with superior properties. The method of Lin teaches a thiol to ene ratio of 1.0, which is very close to 0.95. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). The molecular weight of the Lin polymers also read on those of instant claims 16-18. Regarding the weight prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). 12% is very close to 13%, thus rending it obvious to prepare the composition of Lin at 13% (See MPEP 2131.03 (III)). Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). The resulting method reads on instant claims 1, 5-9, and 12-18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-7, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-16, and 19-21 of copending Application No. 16/762,835 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘835 require all the limitations of the instant claims. The ‘835 claims are a method of treating a cartilage injury in a subject comprising placing in a void at the site of injury a composition comprising a hydrogel thus minimizing, reversing, or ameliorating the arrest of bone growth at the site or bone deformities at the site. The hydrogel is comprised in a 3D printed structure. This method reads on that of instant claims 1, 5-7, and 12-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613